Name: Commission Regulation (EC) No 1164/1999 of 2 June 1999 setting the storage aid for unprocessed dried grapes and figs from the 1998/1999 marketing year
 Type: Regulation
 Subject Matter: plant product;  agricultural structures and production;  foodstuff;  marketing
 Date Published: nan

 Avis juridique important|31999R1164Commission Regulation (EC) No 1164/1999 of 2 June 1999 setting the storage aid for unprocessed dried grapes and figs from the 1998/1999 marketing year Official Journal L 140 , 03/06/1999 P. 0022 - 0023COMMISSION REGULATION (EC) No 1164/1999of 2 June 1999setting the storage aid for unprocessed dried grapes and figs from the 1998/1999 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the market in products processed from fruit and vegetables(1), as amended by Regulation (EC) No 2199/97(2), and in particular Article 9(8) thereof,(1) Whereas Article 9(4) of Regulation (EC) No 2201/96 provides that aid is to be granted to storage agencies for the quantities of sultanas, currants and dried figs which they have bought in and for the actual duration of storage;(2) Whereas Article 2 of Commission Regulation (EC) No 504/97 of 19 March 1997 laying down detailed rules for the application of Council Regulation (EC) No 2201/96 as regards the system of production aid for products processed from fruit and vegetables(3), as amended by Regulation (EC) No 702/1999(4), lays down the dates of the marketing years;(3) Whereas the storage aid for unprocessed dried grapes and figs from the 1998/1999 marketing year should be set and whereas, to that end, account should be taken of the criteria laid down in Article 1 of Commission Regulation (EEC) No 627/85 of 12 March 1985 on storage aid and financial compensation for unprocessed dried grapes and figs(5), as last amended by Regulation (EC) No 1922/95(6), which provides that the storage aid is to be set per day and per 100 kilograms net of sultanas of category 4 and dried figs of category C and that two rates of aid are to apply to dried grapes, the first up to the end of February of the year following that in which the products were purchased by the storage agency, the second to storage beyond that period;(4) Whereas storage aid is calculated taking account of the technical cost of storage and the financing of the purchase price paid for the products;(5) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1For products from the 1998/1999 marketing year, the storage aid referred to in Article 9(4) of Regulation (EC) No 2201/96 shall be:(a) EUR 0,0204 per day per 100 kilograms net until 29 February 2000 and EUR 0,0080 per day and per 100 kilograms net from 1 March 2000 for sultanas of category 4;(b) EUR 0,0223 per day per 100 kilograms net for dried figs of category C.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 2 June 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 297, 21.11.1996, p. 29.(2) OJ L 303, 6.11.1997, p. 1.(3) OJ L 78, 20.3.1997, p. 14.(4) OJ L 89, 31.3.1999, p. 26.(5) OJ L 72, 13.3.1985, p. 17.(6) OJ L 185, 4.8.1995, p. 19.